Exhibit 10.1

 

 

 

LOGO [g134223ex10_1pg01new.jpg]

February 3, 2016

Ronald M. DeFeo

45 Beachside Avenue

Westport, CT 06880

Dear Ron:

You have agreed to serve as President and Chief Executive Officer (“CEO”) of
Kennametal Inc. (the “Company”). This letter agreement (the “Agreement”) sets
forth the terms of your employment as the Company’s CEO and is effective as of
February 4, 2016 (the “Effective Date”).

1. Position. In your position as CEO, you will report to the Company’s Board of
Directors (the “Board”). The CEO position is a full-time position with its
principal work place at the Company’s headquarters in Pittsburgh, Pennsylvania.
The Company expects that you will remain on the Board as a director during your
Term, as defined below. While you render services to the Company as CEO, you
will not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company; provided, however, that you may continue to serve on any boards of
directors or committees thereof on which you served as of the Effective Date, so
long as such service does not materially interfere with your duties hereunder.
By signing this Agreement, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.

2. Term and Termination. From the Effective Date, your position as CEO shall
continue through termination of your employment by you or the Company (the
“Term”). Your employment is “at will,” and may be terminated by the Company at
any time without cause on 60 days written notice to you, or immediately on
written notice should you breach this Agreement and fail to cure such breach
within 30 days of your receipt of written notice thereof. Your employment
hereunder may be terminated by you at any time for any or no reason upon no less
than sixty (60) days prior written notice to the Board or immediately on written
notice to the Board should Company breach this Agreement and fail to cure such
breach within 30 days of its receipt of written notice thereof. You and the
Company agree that there will be no termination, severance or similar cash
payments payable under this Agreement for any termination of your employment,
and you will be due all compensation earned through the date of termination. In
the event of a termination for any reason, you will promptly return to the
Company all materials in any form acquired by you as a result of employment with
the Company, and all property of the Company.

3. Board Service; Director Equity Awards.

3.1 While you serve as CEO, you will also continue to serve on the Board, but
will not sit on any Board committees during your service as CEO. You will not
receive any non-employee director cash retainers, equity grants or other
compensation under the Company’s Director Compensation Program for your services
as a director.

3.2 Your now and future existing outstanding equity awards will continue to vest
and/or become exercisable, or be settled in shares, as applicable, during and
after the Term in accordance with their original schedules, provided you
continue to provide services to the Company or as otherwise provided for in the
plans related thereto.



--------------------------------------------------------------------------------

LOGO [g134223ex10_1logo.jpg]

4. Compensation and Benefits.

4.1 Salary and Prime Bonus. The Company will pay you at the annualized salary
rate of One Million Dollars ($1,000,000) per year, payable in accordance with
the Company’s normal payroll schedule and subject to required withholdings. You
will be eligible to participate in the Company’s Prime Bonus Plan with a target
bonus of 100% of annual base salary (pro-rated for your months of service as CEO
in “Fiscal 2016,” which is defined as July 1, 2015 to June 30, 2016) based on
the Company’s financial performance goals as determined by the Board. You will
also be eligible for an individual strategic performance award under the Prime
Bonus Plan with a maximum award of up to Three Hundred and Fifty Thousand
Dollars ($350,000) for Fiscal 2016, which will be based upon the achievement of
specified individual performance goals set by the Compensation Committee of the
Board (the “Committee”). This individual performance bonus will not be pro-rated
for Fiscal 2016, but will be provided in the Committee’s sole discretion based
upon its determination of your achievement of the individual performance goals.

4.2 Long Term Incentive. At or near the beginning of each of the Company’s
fiscal years, and subject to Board approval, you will be eligible to receive a
Long Term Incentive Program (“LTIP”) grant, which may consist of one or more of
the following: Performance Stock Units (PSU’s), Stock Options and Restricted
Stock Units (RSU’s).

4.3 Sign On Bonus and Initial Grant. You shall be provided with a sign on bonus
of Two Hundred Thousand Dollars ($200,000), payable in the first pay period
following the Effective Date. If you voluntarily resign from the Company (and it
shall not be considered a resignation should you resign due to the Company’s
uncured breach of this Agreement) or are terminated for cause per Section 2
above within the first twelve (12) months of your employment as CEO, you shall
repay to the Company the full gross amount of the sign on bonus. On February 4,
2016, you shall be provided with a one-time grant of RSU’s with a value of Five
Hundred Thousand Dollars ($500,000) and a one-time grant of Stock Options with a
value of Five Hundred Thousand Dollars ($500,000), in each case that shall vest
in substantially equal annual amounts over a three (3) year period from the
grant date. Each award shall be made under and subject to the terms of the
Company’s LTIP and the terms and conditions of the Company’s Stock and Incentive
Plan of 2010, as Amended and Restated on October 22, 2013 (and as further
amended).

4.4 Vacation. You shall be entitled to twenty (20) days of vacation per year and
four (4) personal days, all of which shall accrue in accordance with Company’s
policies applicable to similarly situated employees of Company.

4.5 Employee Benefit Programs. As CEO of the Company, you will be eligible to
participate in the savings, and health and welfare benefit plans, that are
sponsored by the Company and generally available to our executive employees for
the time which you are employed. Your participation in the benefit plans and
programs is determined by the terms and provisions of those plans and programs,
as they may be amended from time to time.

5. Indemnification. The Company shall indemnify you with respect to activities
in connection with your employment hereunder in accordance with the terms of the
separate indemnification agreement between you and the Company.

6. Company Policies. You recognize the necessity for established policies and
procedures pertaining to Company’s business operations, and the Company’s right
to change, revoke or supplement such policies and procedures at any time, in
Company’s sole discretion. You agree to comply with such policies and
procedures, including those contained in any manuals or handbooks, as may be
amended from time to time in the sole discretion of the Company.

 

2



--------------------------------------------------------------------------------

LOGO [g134223ex10_1logo.jpg]

7. Non-Competition and Non-Solicitation Agreement.

7.1 During your employment as CEO by the Company and for one year thereafter,
you will not, in any geographic area in which the Company is offering its
services and products, without the prior written consent of Company:

a. directly or indirectly engage in, or

b. assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or

c. enter the employ of, or act as agent for, or advisor or consultant to, any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to become directly or indirectly
engaged in, any business which is competitive with any business of the Company
or any subsidiary or affiliate thereof in which you are or were engaged during
your term of employment by the Company; provided, however, that the foregoing
provisions of this Section 8 are not intended to prohibit and shall not prohibit
you from purchasing, for investment, not in excess of 1% of any class of stock
or other corporate security of any company which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934.

7.2 During the period of your employment by the Company and for one year
thereafter, you will not, without the prior written consent of the Company
(i) solicit or attempt to hire or assist any other person in any solicitation or
attempt to hire any employee of the Company, its subsidiaries or affiliates, or
(ii) encourage any such employee to terminate his employment with the Company,
its subsidiaries or affiliates; provided you will not be in breach of this
Section 7.2 should the employee of the Company or its subsidiaries or affiliates
respond to a general advertisement.

7.3 You acknowledge that the breach of the provisions of this Section 7 by you
would cause irreparable injury to the Company, and you acknowledge and agree
that remedies at law for any such breach will be inadequate and you consent and
agree that the Company shall be entitled, without the necessity of proof of
actual damage, to injunctive relief in any proceedings which may be brought to
enforce the provisions of this Section 7. You specifically agree that the
limitations as to periods of time and geographic area, as well as all other
restrictions on his activities specified in Section 7, are reasonable and
necessary for the protection of the Company, its employees and its affiliates.
You acknowledge and warrant that you will be fully able to earn an adequate
livelihood for yourself and your dependents if this Section 7 should be
specifically enforced against you and that such enforcement will not impair your
ability to obtain employment commensurate with your abilities and fully
acceptable to you.

7.4 If the scope of any restriction contained in this Section 7 is too broad to
permit enforcement of such restriction to its full extent, then such restriction
shall be enforced to the maximum extent permitted by law and you and the Company
hereby consent and agree that such scope may be judicially modified in any
proceeding brought to enforce such restriction. Your obligations under this
Section 7 are subject to Company not being in breach of its obligations under
this Agreement.

8. Confidentiality

8.1 You acknowledge and agree that in the course of your employment by the
Company, you may work with, add to, create or acquire trade secrets and
confidential information (“Confidential Information”) of the Company which could
include, in whole or in part, information:

a. of a technical nature such as, but not limited to, the Company’s manuals,
methods, know-how, formulae, shapes, designs, compositions, processes,
applications, ideas, improvements, discoveries, inventions, research and
development projects, equipment, apparatus, appliances, computer programs,
software, systems documentation, special hardware, software development and
similar items; or

b. of a business nature such as, but not limited to, information about business
plans, sources of supply, cost, purchasing, profits, markets, sales, sales
volume, sales methods, sales proposals, identity of customers and prospective
customers, identity of customers’ key purchasing personnel, amount or kind of
customers’ purchases and other information about customers; or

c. pertaining to future developments such as, but not limited to, research and
development or future marketing or merchandising.

 

3



--------------------------------------------------------------------------------

LOGO [g134223ex10_1logo.jpg]

You further acknowledge and agree that (i) all Confidential Information is the
property of the Company; (ii) the unauthorized use, misappropriation or
disclosure of any Confidential Information would constitute a breach of trust
and could cause irreparable injury to the Company; and (iii) it is essential to
the protection of the Company’s goodwill and to the maintenance of its
competitive position that all Confidential Information be kept secret and that
you will not disclose any Confidential Information to others or use any
Confidential Information to the detriment of the Company.

You agree to hold and safeguard all Confidential Information in trust for the
Company, its successors and assigns and you shall not (except as required in the
performance of your duties), use or disclose or make available to anyone for use
outside the Company’s organization at any time, either during employment with
the Company or subsequent thereto, any of the Confidential Information, whether
or not developed by you, without the prior written consent of the Company;
provided you may disclose Confidential Information to your legal and other
advisors with a need to know, provided they are advised of your confidentiality
obligations hereunder and they are required by you or by ethical obligation to
keep such information confidential. Confidential Information will not include,
and you will have no obligations with respect to (i) information made public
other than by reason of your breach of this Agreement, or (ii) information
provided to you by a third party with the right to provide the same without any
obligation of confidentiality. Further, nothing herein will prevent you from
disclosing Confidential Information to the extent required by law, so long as
you provide Company with prior written notice thereof.

8.2 You agree that:

a. you will promptly and fully disclose to the Company or such officer or other
agent as may be designated by the Company any and all inventions made or
conceived by you (whether made solely by you or jointly with others) during
employment with the Company (1) which are along the line of the business, work
or investigations of the Company, or (2) which result from or are suggested by
any work which you may do for or on behalf of the Company; and

b. you will assist the Company and its nominees during and subsequent to such
employment in every proper way (entirely at its or their expense) to obtain for
its or their own benefit patents for such inventions in any and all countries;
the said inventions, without further consideration other than such salary as
from time to time may be paid to you by the Company as compensation for your
services in any capacity, shall be and remain the sole and exclusive property of
the Company or its nominee whether patented or not; and

c. you will, during the term of your employment by the Company and for one year
thereafter, keep and maintain adequate and current written records of all such
inventions, in the form of but not necessarily limited to notes, sketches,
drawings, or reports relating thereto, which records shall be and remain the
property of and available to the Company at all times.

8.3 You agree that, promptly upon termination of your employment, you will
disclose to the Company, or to such officer or other agent as may be designated
by the Company, all inventions which have been partly or wholly conceived,
invented or developed by you as described in clause 8.2 (a) above for which
applications for patents have not been made and shall thereafter execute all
such instruments of the character hereinbefore referred to, and will take such
steps as may be necessary to secure and assign to the Company the exclusive
rights in and to such inventions and any patents that may be issued thereon any
expense therefor to be borne by the Company.

8.4 You agree that you will not at any time aid in attacking the patentability,
scope, or validity of any invention to which the provisions of subparagraphs 8.2
and 8.3, above apply.

 

4



--------------------------------------------------------------------------------

LOGO [g134223ex10_1logo.jpg]

9. Tax Matters. All forms of compensation referred to in this Agreement are
subject to applicable withholding and payroll taxes and other deductions
required by law.

10. Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings (whether written, oral, implied or
otherwise) between you and the Company, and constitutes the complete agreement
between you and the Company, regarding your position as CEO. This Agreement may
not be amended or modified, except by an express written agreement signed by
both you and the Chairman of the Board. The terms of this Agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this Agreement or arising out of, related to, or in any way connected with, this
Agreement, your employment with the Company or any other relationship between
you and the Company will be governed by Pennsylvania law, excluding laws
relating to conflicts or choice of law. In any action between the parties
arising out of or relating to any such disputes, each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts located in Allegheny County, Pennsylvania. This
Agreement may be signed in counterparts and the counterparts taken together will
constitute one agreement.

 

Very truly yours, Kennametal Inc. By:  

/s/ Lawrence W. Stranghoener

  Lawrence W. Stranghoener Title:  

Chairman of the Board

ACCEPTED AND AGREED:

 

By:   /s/ Ronald M. DeFeo   Ronald M. DeFeo Date:   2-4-16

 

5